office_of_chief_counsel internal_revenue_service memorandum cc pa cbs b02 ---------------- posts-137266-03 uilc date january number release date to associate area_counsel sb_se houston from michael l gompertz senior technician reviewer branch collection bankruptcy summonses procedure administration subject equitable_tolling of bankruptcy code sec_507 for period during which an offer_in_compromise is pending issue this memorandum responds to the issue as set forth below that has been raised with our office in accordance with i r c ' k this chief_counsel_advice should not be cited as precedent this writing may contain privileged information whether in light of the supreme court s recent decision in 535_us_43 the principle of equitable_tolling operates to suspend the 3-year lookback period set forth in bankruptcy code sec_507 for the time period during which a taxpayer s offer_in_compromise oic is pending with the service notwithstanding the supreme court s recent decision in young it is our view that the principle of equitable_tolling does not operate to suspend the 3-year lookback period in sec_507 for the time period during which a taxpayer s oic is pending with the service sec_507 of the bankruptcy code identifies certain claims that receive a priority status in bankruptcy one of the claims identified as having priority status is a claim for income_tax for a taxable_year ending on or before the date of the filing of the petition for law analysis conclusion posts-137266-03 which a return if required is last due including extensions after three years before the date of the filing of the petition sec_507 this 3-year period prior to the filing of a bankruptcy petition is often referred to as the 3-year lookback period priority tax claims including claims satisfying the 3-year lookback period in sec_507 are generally excepted from discharge_in_bankruptcy pursuant to section a a of the bankruptcy code thus whether certain tax claims qualify for priority status becomes important in determining the treatment of the tax claims during the bankruptcy and the ability of the service to pursue collection of the tax_liability after bankruptcy outside of the bankruptcy context sec_6331 of the internal_revenue_code provides another example of a statutory provision that affects the service’s ability to collect a tax_liability more specifically this provision operates to prohibit the service from levying on the property or rights to property of any person with respect to any unpaid tax-during the period that an oic by such person is pending with the service we note that an oic is considered pending when it has been accepted for processing see sec_6331 see also sec_301_7122-1 although the facts in young did not involve a pending oic the supreme court’s decision did discuss the principle of equitable_tolling and its application to the running of the 3-year lookback period young involved debtors who filed a chapter bankruptcy proceeding moved to dismiss the proceeding and filed a chapter proceeding the day before their chapter case was dismissed 535_us_43 the court held that the 3-year lookback period set forth in bankruptcy code sec_507 is equitably tolled during the pendency of a prior bankruptcy petition thus preventing the debtors from using consecutive bankruptcy petitions to render certain tax_liabilities dischargeable in their subsequent chapter proceeding id pincite in its analysis the court first determined that the 3-year lookback period is a limitations_period because it prescribes a period within which certain rights may be enforced id pincite the court then recognized the well established principle of law that limitations periods are generally subject_to the remedy of equitable_tolling unless tolling would be ‘inconsistent with the text of the relevant statute ’ id pincite quoting 524_us_38 also the court noted the circumstances under which it has permitted equitable_tolling including cases where a party’s misconduct has caused another party to miss a filing deadline and where the party seeking relief has pursued available remedies see id pincite the court acknowledged however that tolling might be appropriate in other cases and that young as noted above was such a case id the exception to discharge provisions under section a generally apply to an individual debtor receiving a discharge under chapter or of the bankruptcy code levy is also prohibited for days after rejection of an oic and for any period during which a timely filed appeal is pending sec_6331 posts-137266-03 for purposes of the issue addressed in this memorandum young established some important principles regarding sec_507 and equitable_tolling first as stated above the court in young held that the 3-year lookback period is a limitations_period generally subject_to equitable_tolling in addition young held that nothing in the bankruptcy code precludes equitable_tolling of the lookback period id pincite finally young established that even where it is determined that equitable_tolling is not precluded by or inconsistent with applicable statutory provisions a court must determine whether equitable_tolling of the 3-year lookback period is otherwise appropriate under the circumstances of the particular case in view of young and these principles we believe there are two relevant inquiries to be made in determining whether equitable_tolling operates to suspend the 3-year lookback period while a taxpayer’s oic is pending with the service first whether young’s holding that equitable_tolling of the lookback period is not precluded by any provision in the bankruptcy code which holding arose in the context of tolling during the pendency of a prior bankruptcy proceeding requires an identical result in the context of equitable_tolling during the pendency of the taxpayer’s oic second even if it is determined that equitable_tolling of the lookback period while an oic is pending is not precluded by or inconsistent with any provision of the bankruptcy code whether such equitable_tolling is otherwise appropriate when there are options other than levy still available to the service to protect or collect the tax_liability during this period preclusion of equitable_tolling of the lookback period while an oic is pending just as the lookback provision in sec_507 provides priority status to tax_liabilities falling within the 3-year lookback period sec_507 provides priority status to liabilities assessed within days prior to the filing of the bankruptcy petition however unlike the 3-year lookback provision sec_507 contains an express tolling provision more specifically sec_507 provides priority status to any income_tax_liability that is assessed within days plus any time plu sec_30 days during which an offer_in_compromise with respect to such tax that was made within days after such assessment was pending before the date of the filing of the petition thus sec_507 expressly tolls the 240-day period for the time an oic is pending plu sec_30 days we note that one of the arguments asserted by the taxpayers in young to support the argument that the 3-year lookback period is not equitably tolled during the pendency of a prior bankruptcy was that the presence of an express tolling provision in sec_507 coupled with the absence of any such provision in sec_507 displays an intent by congress to preclude the tolling of the 3-year lookback period see id pincite as noted above however the supreme court rejected this argument and held that nothing in the bankruptcy code precludes equitable_tolling of the lookback period id pincite posts-137266-03 more specifically the court observed that if the presence of the express tolling provision in sec_507 demonstrates anything at all it demonstrates that the bankruptcy code incorporates traditional equitable principles rather than demonstrating any intent to preclude equitable_tolling of the lookback period id pincite in supporting this position the court noted that w hen sec_507 was enacted it was irs practice - though no statutory provision required it - to stay collection efforts during the pendency of an oic id thus according to the court no court would have applied equitable_tolling to suspend the 240-day period during the pendency of an oic because equitable_tolling is not appropriate where the claimant has voluntarily chosen not to protect his rights within the limitations_period id the court concluded that the tolling provision in sec_507 supplements rather than displaces principles of equitable_tolling id in other words the court appears to have expressed the view that the service’s prior practice of voluntarily refraining from collection efforts while an oic was pending rendered necessary the enactment of the express tolling provision set forth in sec_507 as a substitute for equitable_tolling we believe young’s analysis regarding the express tolling provision in sec_507 lends support to our view that the 3-year lookback period in sec_507 is not equitably tolled during the pendency of an oic if it is true as young seems to indicate that the express tolling provision included in sec_507 was intended essentially as a substitute for equitable_tolling while an oic was pending then we believe the fact that a similar provision was not inserted into the 3-year lookback provision supports the conclusion that the 3-year lookback period is not equitably tolled while an oic is pending clearly if congress intended for the year lookback period to also be tolled during the pendency of an oic it could have easily provided for such tolling we believe its failure to do so in light of congress’ inclusion of the express provision in sec_507 arguably manifests an intent to preclude equitable_tolling of the 3-year lookback provision while an oic is pending because it is our view that equitable_tolling of the 3-year lookback period while an oic is pending is inconsistent with inclusion of the express tolling provision in sec_507 we believe the principle of equitable_tolling does not operate to suspend the 3-year lookback period during the pendency of an oic see 524_us_38 holding that e quitable tolling is not permissible where it is inconsistent with the text of the relevant statute while we express uncertainty regarding the precise intent of congress in enacting the priority provision currently set forth in sec_507 we note the following excerpt from the legislative_history this rule closes a loophole under present law under which following an assessment of tax some taxpayers have submitted a formal offer_in_compromise dragged out negotiations with the taxing authority until the tax_liability would lose priority under the three-year priority period of present law and then filed in bankruptcy before the governmental_unit could take collection steps s rep no pincite reprinted in u s c c a n posts-137266-03 moreover we do not believe our view conflicts with the court’s general holding in young as referenced above that nothing in the bankruptcy code precludes equitable_tolling of the 3-year lookback period this general holding in young arose in the context of whether equitable_tolling operates to suspend the 3-year lookback period during the pendency of a prior bankruptcy petition id pincite in contrast the relevant issue discussed herein is whether equitable_tolling operates to suspend the 3-year lookback period for the period during which the taxpayer’s oic is pending with the service obviously the issue discussed herein does not mirror the issue considered in young in our view the court’s conclusion provided in the context of prior bankruptcy proceedings that nothing in the bankruptcy code precludes the equitable_tolling of the lookback period may be distinguished from the issue herein and arguably does not mandate the same conclusion in the context of pending oics equitable_tolling while oic is pending is inappropriate even if it is determined that equitable_tolling of the 3-year lookback period is not inconsistent with or precluded by the language of sec_507 it is our view that equitable_tolling may not be applied to suspend the running of the 3-year lookback period while an oic is pending in light of options other than levy still available to the service to protect or collect the tax_liability during this period we note that in holding that the 3-year lookback period is tolled by prior bankruptcy proceedings the court in young relied at least in part on the fact that the automatic_stay in bankruptcy prevents virtually all collection action see id pincite for example according to the court tolling is in our view appropriate regardless of the youngs’ chapter petition erected an automatic_stay under bankruptcy code sec_362 which prevented the irs from taking steps to protect its claim petitioners’ intentions when filing back-to-back chapter and chapter petitions - whether the chapter petition was filed in good_faith or solely to run down the lookback period in either case the irs was disabled from protecting its claim during the pendency of the chapter petition and this period of disability tolled the three-year lookback period when the youngs filed their chapter petition id emphasis added the court recognized that the automatic_stay operated to disable the service from any ability to protect or collect the liability in contrast to the disabling effect of the automatic_stay a pending oic does not disable the service from protecting or collecting its claim rather as discussed above the service is merely prohibited from levying on the taxpayer’s property to collect a tax_liability while an oic with respect to such tax_liability is pending see sec_6331 see also sec_301_7122-1 notwithstanding sec_6331’s prohibition posts-137266-03 on levy while an oic is pending the service still has alternative methods available to protect or collect the tax_liability for example the service could file a notice_of_federal_tax_lien under sec_6323 to perfect its secured interest in the taxpayer’s property and to ensure that the service would have a secured claim with respect to such tax_liability in the event the taxpayer ultimately files a bankruptcy petition see b c sec_506 in addition notwithstanding the pending oic the service could levy to collect the tax_liability if it determined that collection of the liability was in jeopardy or the service could setoff an overpayment against the tax_liability see sec_301_7122-1 unlike the bankruptcy automatic_stay sec_6331 despite its prohibition on levy does not operate to disable the service from protecting its interest or from collecting the tax_liability while an oic is pending as such notwithstanding the court’s decision in young we believe a court would be very reluctant to apply the principle of equitable_tolling to suspend the running of the 3-year lookback period while an oic is pending in our view equitable_tolling of the 3-year lookback period is simply not appropriate where the service has other remedies it may exercise to protect or collect the tax_liability if you have any questions please contact the attorney assigned to this case at ------------ -------------------- we note that even if the service for policy reasons or any other purpose elects to refrain from such collection options while the oic is pending equitable_tolling of the 3-year lookback period is not appropriate in our view as referenced earlier the supreme court in young observed that tolling is inappropriate when a claimant has voluntarily chosen not to protect his rights within the limitations_period 535_us_43
